OPINION
By KUNKLE, J.
We have not only read but studied the evidence with care as the weight of the evidence is the only question seriously urged by counsel for plaintiff in error.
The pertinent portions of .the evidence are set forth in the briefs of counsel and we will not restate the same as counsel are thoroughly familiar with such portions of the testimony as well as with all the testimony contained in the record. We think the record discloses that Walter E. Jones, on the day in question, did get something in his eye while sharpening a tool on an emery wheel. Whether the meningitis which caused his death was the result of an injury which he received to his eye on June 1st, or whether the meningitis which caused his death was in no way connected with the injury to his eye are questions which we concede are not entirely free from some doubt.
Upon a careful consideration of the entire history of this case, including the testimony of Dr. Brundage and others, we are of the opinion that the record contains evidence which if believed by the jury warranted the verdict which was returned.
Upon a consideration of the entire record, we would not feel warranted in disturbing the verdict upon the ground that the same is against the manifest weight of the evidence.
We find no prejudicial error in the introduction or rejection of testimony.
Finding no prejudicial error in the record, the judgment of the lower court must be affirmed.
HORNBECK, PJ, and BARNES, J, concur.